Case: 14-50929      Document: 00512992882         Page: 1    Date Filed: 04/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 14-50929                                  FILED
                                  Summary Calendar                             April 3, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JONATHAN NAJERA-NAVARRETE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:13-CR-1656-1


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Jonathan Najera-Navarrete pleaded guilty to illegal reentry in violation
of 8 U.S.C. § 1326(a) and (b)(1)(2) and was sentenced to 46 months of
imprisonment and three years of supervised release.                   Najera-Navarrete
challenges the substantive reasonableness of his sentence, arguing that his
sentence is unreasonable because it is greater than necessary to achieve the
sentencing goals of 18 U.S.C. § 3553(a). We review sentences for substantive


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50929     Document: 00512992882     Page: 2   Date Filed: 04/03/2015


                                  No. 14-50929

reasonableness, in light of the § 3553(a) factors, under an abuse of discretion
standard. Gall v. United States, 552 U.S. 38, 49-51 (2007). A within-guidelines
sentence is entitled to a presumption of reasonableness. See Rita v. United
States, 551 U.S. 338, 347 (2007). “The presumption is rebutted only upon a
showing that the sentence does not account for a factor that should receive
significant weight, it gives significant weight to an irrelevant or improper
factor, or it represents a clear error of judgment in balancing sentencing
factors.” United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Najera-Navarrete contends that U.S.S.G. § 2L1.2 is not empirically
based and not subject to the presumption of reasonableness. He acknowledges
that this argument has been rejected by this court in United States v.
Mondragon-Santiago, 564 F.3d 357 (5th Cir. 2009), but he seeks to preserve
the argument for further review. He also argues that the presumption of
reasonableness does not apply because § 2L1.2 effectively double counts a
defendant’s criminal history. This argument has been rejected in United States
v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009).
      In challenging the substantive reasonableness of his sentence, Najera-
Navarrete argues that the sentence did not account for his personal history,
his benign motive in reentering the United States, his cultural assimilation to
this country, and his family circumstances. The district court rejected these
arguments at sentencing. Najera-Navarrete’s disagreement with the district
court’s weighing of the § 3553(a) factors is insufficient to rebut the presumption
of reasonableness that attaches to a within-guidelines sentence. See Cooks,
589 F.3d at 186. Najera-Navarrete has not demonstrated that the district
court abused its discretion by sentencing him to a within-guidelines sentence
of 46 months. See Gall, 552 U.S. at 51.
      The judgment of the district court is AFFIRMED.



                                        2